Pjcr Curiam.
This case was submitted together with Brissman v. Thistlethwaite, ante, 417, 192 N. W. 85. The complaint here purports io charge a violation of the statute relating to false and misleading advertising. Comp. Laws 1913, § 9991. No good purpose would be sub-served by setting forth the allegations of the complaint. The complaint dearly does not state facts constituting a public offense, nor is there any contention on this appeal that it can be amended so as to obviate the defects. The appellant asserts that wholly without regard to whether the complaint states facts constituting a public offense, the action of the justice of the peace was not subject to review by certiorari, and that the trial court erred iff so reviewing- it.
It appears that' the alleged criminal action under consideration here was instituted at the same time that the action considered in Brissman v. Thistlethwaite, supra, was instituted. All the facts stated in the *431opinion, in that case with respect to the criminal action involved in that case exist here. Here also the state’s attorney disapproved the issuance of a warrant of arrest, and the record on appeal is in'all material respects similar' to that considered there. Hence, this case is necessarily controlled by the decision in Brissman v. Thistlethwaite, and on authority of that case the judgment of the district court is affirmed.
BiRdzell, Ch. L, and OheistiaNsow, and BeoNSON, JJ., concur.